Citation Nr: 1224492	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-43 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than October 31, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD) with major depression and alcohol dependence.



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to January 1972.  He had additional unverified service in the Army Reserve.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran, through his attorney, perfected his appeal in this case in November 2009.  At that time, the Veteran requested that he be afforded a Travel Board hearing.  The Veteran's attorney submitted a letter in February 2011 wherein he withdrew the Veteran's request for a hearing.  Accordingly, the Veteran's request for a Board hearing is withdrawn.  See 38 C.F.R. § 20.705(e) (2011).

The Veteran submitted a statement in support of his then pending service connection claim for the issue on appeal in January 2007.  In the body of the statement, he also raised new issues for entitlement to service connection for hypertension secondary to PTSD, dilated cardiomyopathy as secondary to PTSD, tinnitus, and hearing loss.  

The Board notes that the Veteran was granted service connection for coronary artery disease, status post myocardial infarction, in March 2011.  The grant was based on a review of the Veteran's nonservice-connected disability pension disability of coronary artery disease, myocardial infarction and hypertension.  The review was initiated as a result of a change in the regulations pertaining to the list of diseases considered for presumptive service connection based on service in Vietnam and herbicide exposure.  The March 2011 rating decision did not address the issues of hypertension or cardiomyopathy.

Further review of the claims file does not reflect that any action has been taken in regard to the four issues raised by the Veteran in his statement of January 2007.  Accordingly, the issues of entitlement to service connection for hypertension secondary to PTSD, dilated cardiomyopathy as secondary to PTSD, tinnitus, and hearing loss are referred to the RO for such further action, as may be required.
FINDINGS OF FACT

1.  The Veteran submitted a claim for entitlement to service connection for PTSD on November 13, 2002.

2.  The Veteran's claim was denied by way of a rating decision dated in June 2003.  Notice of the rating action was provided that same month.  The Veteran did not perfect an appeal of the decision.  

3.  The Veteran submitted a claim for service connection for PTSD that was received on October 31, 2006.  

4.  The Veteran was granted service connection in January 2008 based on relevant official service department records that existed at the time of the prior denial and had not been associated with the claims folder when VA first decided the claim. 


CONCLUSION OF LAW

The criteria for an effective date of November 13, 2002, for the grant of service connection for PTSD with major depression and alcohol dependence have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the Veteran's claim arises from his disagreement with the assignment of the effective date following the grant of service connection and award of a 100 percent disability rating for his service-connected PTSD with major depression and alcohol dependence.  Courts have held that, once the benefit sought is granted, the claim is substantiated, and additional notice is not required.  Thus any defect in the notice provided is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  Relevant post-service treatment records identified by the Veteran have been obtained.  He has not identified any additional evidence not already obtained.  Thus, the Board finds that all efforts have been made to obtain relevant, identified, and available evidence.  A VA examination was afforded as to the Veteran's claim for service connection for PTSD in December 2007.  No further efforts need be provided to obtain a VA examination in the present case as the current appeal involves the issue of entitlement to an earlier effective date.

VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Background

The Veteran served on active duty from September 1969 to January 1972.  He submitted his original claim for VA monetary benefits in August 2002.  He was seeking nonservice-connected disability pension at that time due to a heart condition.  The Veteran did not make any reference to any type of psychiatric condition at the time of his pension claim.  VA treatment records for the period from January 2002 to August 2002 were negative for treatment of any type of psychiatric disorder.  The Veteran's claim was granted in August 2002.  

The Veteran's DD 214 was first associated with the claims file in July 1972.  The information on the form showed that the Veteran served in Vietnam from March 15, 1971, to January 29, 1972.  He received a Vietnam Service Medal for his Vietnam service.  There were no awards or decorations to signify participation in combat.  His military occupational specialty (MOS) was that of an armor reconnaissance specialist.  The DD 214 also listed the Veteran's last major command that he was assigned to as being D Troop, 7th/17th Cavalry in Vietnam.  

The Veteran submitted a claim for entitlement to service connection for PTSD that was received at the RO on November 13, 2002.  His service treatment records (STRs) were received in April 2003 and were negative for evidence of treatment for any type of psychiatric disorder in service.  The Veteran's January 1972 separation physical examination was negative for any evidence of a psychiatric disorder.  The STRs also included an enlistment physical examination report and medical history for the Veteran to enlist in the Army Reserve, dated in June 1987.  He reported that he had no depression or excessive worry on his medical history and the physical examination report did not list any type of a psychiatric disorder.  

Several documents from the Veteran's personnel records were also received in April 2003.  These included 2 pages from the Veteran's DA Form 20, Enlisted Qualification Record, that listed the Veteran's assignment in Vietnam with D Troop, 7th/17th Cavalry.  His principal duty was listed as a scout observer.  There was also a copy of a DD 215, Correction to DD Form 214, Report of Separation From Active Duty, dated in September 1976.  The DD 215 provided a correction to the Veteran's DD 214 in that the Veteran's first name had been misspelled on the original DD 214.  No additional awards or decorations were added to the DD 214.

The Veteran submitted a stressor statement on a VA Form 21-95-1 that was received in April 2003.  He stated that he was in Vietnam from January 1970 to January 1971.  He said he was assigned to the 17th Cavalry.  In regard to specific stressors/events, the form asked for geographic location, and information about the individual's military unit.  The Veteran provided general information about his stressors.  He did not provide specific dates or locations.

He said that he rescued downed pilots.  He also said that he picked them up but many were just belt buckles and soles.  He said that he crashed once in late 1970.  He had a general fear of his own squad because of drugs.  The last event described was that they were taking ammunition to an "LZ" (Landing Zone) and were taking rounds in a monsoon.  He said they rolled a jeep.  

VA treatment records from November 2002 to May 2003 which have been associated with the claims file do not reflect psychiatric treatment.  

The RO denied the Veteran's claim for service connection in June 2003.  The RO cited the basic requirements for establishing service connection for PTSD.  At that time, the applicable requirements were medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2002); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further required a diagnosis of PTSD was to be in conformance with DSM-IV (Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV)).  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2002).

The RO noted that there was no medical evidence of a diagnosis of PTSD in the claims file.  Further, the RO determined that the stressor information provided by the Veteran was such that it could not be verified by credible supporting evidence.  Thus, in the absence of a confirmed in-service stressor, a diagnosis of PTSD, and a medical opinion to link the diagnosis to service, the claim was denied.  

After being notified of the June 2003 rating action, the Veteran did not submit a notice of disagreement (NOD) with that denial.  The rating decision became final.
The Veteran submitted a request to reopen his claim for service connection that was received on October 31, 2006.  He submitted treatment records from S. Aviotti, LPC (Licensed Professional Counselor), for the period from January 2006 to May 2006, in support of his claim.  The initial report from January 2006 was very detailed and included a listing of the Veteran's claimed stressors.  He said he was routinely exposed to trauma as a result of being out on patrols.  He felt safer on patrol than at his base.  His plane skidded off the runway on his arrival in Vietnam.  He went on an escort mission with the Secretary of Defense and two of six helicopters were shot down.  He escorted ammunition to a base at Dak To and received incoming fire in a monsoon.  He resented the drug use by his fellow soldiers and felt he had to protect himself.  He lived in fear of his own men and was armed at all times.  He spent a week clearing a mine field with a stolen bulldozer.  He often had to rescue pilots and would only find parts of the bodies or clothing.  

Ms. Aviotti diagnosed PTSD and related the PTSD to the Veteran's claimed military stressors.

The Board notes that there is a computerized response to a request for the Veteran's personnel and medical records dated in December 2006.  The response indicates the records were mailed.  However, there is no indication that additional records were received beyond those obtained in April 2003.  

The Veteran submitted a detailed statement in January 2007.  He stated he was submitting a "new" stressor for rocket and mortar attacks at the Pleiku/Camp Holloway combat base where his unit was located.  He listed several dates for when his base was attacked.  

The Veteran also submitted a completed PTSD questionnaire.  His only reported stressor was the rocket and mortar attacks as reflected in his statement.  He listed the dates of the attacks, as included in his statement, and the location as Pleiku/Camp Holloway.  

VA treatment records from August 2004 to April 2007 were associated with the claims folder.  The records documented ongoing care for the Veteran's PTSD.
The Veteran submitted a statement from [redacted], the Veteran's platoon leader while in Vietnam, in June 2007.  Mr. [redacted] confirmed the Veteran's intense dislike of the drug users in the unit.  He also confirmed that the Veteran operated a bulldozer to clear a mine field and causing the mines to explode as he drove over them.  Finally, he also confirmed the incident where they flew with the Secretary of Defense.  Mr. [redacted] said several helicopters were hit by enemy fire but he did not say any of them crashed.  He did not comment on their base receiving rocket or mortar attacks.

Associated with the claims folder is an electronic response from the Center for Unit Records Research (CURR) (The name of the organization was later changed to the Army & Joint Services Records Research Center, or JSRRC).  The response was dated in November 2007.  The CURR response said the unit history for D Troop, 7th Squadron, 17th Cavalry, documented the unit's location at Camp Holloway/Pleiku.  A review of an Operations Report-Lessons Learned (OR-LL) from the 52nd Aviation Battalion, for the period ending October 31, 1971, reported on three instances of enemy action at Camp Holloway.  The base was probed (attacked) by the enemy on August 29-30, 1971, and repelled with organic fire, mortars, and gunships.  On October 27, 1971, the base was again probed by enemy forces and they were repelled.  Finally, on October 31, 1971, the base was attacked by the enemy with 13 82-millimeter (mm) mortar rounds.  The response is annotated with a handwritten note that the Veteran was assigned to the base during the above enemy actions.

Also received was a single page of a report from an unknown source.  A review of the content reflects that it was a thorough report of military operations to include the third quarter of 1971.  However, there was one sentence in the record that said two U. S. installations in Pleiku City were rocketed on September 21st and received a total of ten 122-mm rockets.  The page contained a stamped notation that the record had been declassified.  The date of the declassification is not shown.

The Board notes that the Veteran specifically listed the dates of August 29, 1971, and September 21, 1971, as dates when his base was attacked in his statement of January 2007.
The Veteran was afforded a VA examination in December 2007.  The examiner noted he had reviewed the claims folder to include the Veteran's PTSD questionnaire, the reports from Ms. Aviotti as well as the statement from Mr. [redacted].  

The examiner listed the Veteran's traumatic experiences.  He noted that it had been confirmed that the Veteran sustained rocket and mortar attacks in Vietnam.  He said the Veteran was involved in two helicopter crashes and thought he would die in both of them.  Finally, the examiner said the Veteran was the target of small arms fire on numerous occasions when in helicopters, when in a convoy and when guarding the flight line.  The examiner said any or all of the traumatic experiences could have produced the Veteran's PTSD symptoms.  

The examiner provided Axis I diagnoses of chronic, severe PTSD as a result of military experiences in Vietnam; chronic, severe major depressive disorder as secondary to PTSD, and alcohol dependence, in sustained full remission, as secondary to PTSD.

The RO granted service connection for PTSD with major depression and alcohol dependence in January 2008.  The Veteran received a 100 percent disability rating, effective from the date of his reopened claim - October 31, 2006.  In reaching its decision, the RO cited to the confirmation of the Veteran being subject to rocket and mortar attacks as evidence of his participation in combat.  The RO noted that the VA examiner provided a diagnosis of PTSD that was linked to the Veteran's military service.  

The Veteran, through his attorney, submitted his NOD with the effective date for the grant of service connection in August 2008.  The attorney contended that the effective date for service connection should be the date of the original claim in November 2002.  

The attorney submitted additional argument in support of an earlier effective date in October 2008.  He noted that the Veteran's claim was granted based on records received from the JSRRC and a diagnosis of PTSD.  He contended that 38 C.F.R. § 3.156(c) was for consideration, particularly in light of a then recent decision from the United States Court of Appeals for Veterans Claims (Court) in Vigil v. Peake, 22 Vet. App. 63 (2008).  

The RO issued a statement of the case (SOC) in October 2009.  The RO acknowledged the Veteran's contentions and the citation to the Court's decision in Vigil.  The RO determined, without specifically citing to the provision, that 38 C.F.R. § 3.156(c)(2) applied in this case.  The RO said that the Veteran did not identify the stressor of incoming rocket/mortar fire until his claim of October 31, 2006.  Thus, it was only after this event was confirmed and a diagnosis of PTSD related to service was obtained that service connection was granted.  

As noted in the Introduction, the Veteran perfected his appeal in November 2009.  The Veteran's attorney submitted additional argument in February 2011.  He acknowledged that the Veteran did not appeal the denial of June 2003 and that the decision became final.  However, he again maintained that 38 C.F.R. § 3.156(c) was for consideration in this case.  The attorney also cited to a then recent decision by the Court in Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  The decision provided a further discussion of the application of 38 C.F.R. § 3.156(c) in cases such as this where a prior claim is denied on the basis of a lack of a confirmed or corroborated stressor and later service department records confirm a stressor that is the basis for establishing service connection.  

The attorney contended that the Veteran gave evidence of a stressor of receiving enemy fire during a monsoon and that the later record from the JSRCC confirmed this event.  

III.  Analysis

At the time of the Veteran's claim in October 2006 and at the time of the grant of service connection in January 2008, the requirements to establish service connection for PTSD were unchanged from the prior claim in 2002.  Service connection required medical evidence establishing a diagnosis of the condition; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011). 

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2011).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); aff'd, 405 F.3d 1333, 1337 (Fed. Cir. (2005). 

The evidence of record is clear that the Veteran's original claim for service connection for PTSD was received on November 13, 2002.  There is nothing in the claims file to demonstrate any intention by the Veteran to seek service connection for any psychiatric disability prior to that date.  As noted, the Veteran's claim for pension benefits was not submitted until August 2002.  It was followed by his PTSD claim in November 2002.  

The Veteran's attorney, in his submission of February 2011, conceded that the rating decision of June 2003 was not appealed by the Veteran and that it became final.  Thus, the effective date for the grant of service connection for the Veteran can be established based on the following: clear and unmistakable error (CUE) in the June 2003 rating decision; the date the reopened claim was received; or, through application of 38 C.F.R. § 3.156(c) with receipt of relevant official service department records.  

The Veteran is not, and has not, asserted CUE in the prior adjudication of June 2003.  The current effective date that is on appeal was established on the basis of a reopened claim.  Thus, the last basis for an earlier effective date in this case is through 38 C.F.R. § 3.156(c) (2011).  

In that regard 38 C.F.R. § 3.156(c) (1) provides, in part, that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

In addition, 38 C.F.R. § 3.156(c)(2) states, in part, "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

Finally, 38 C.F.R. § 3.156(c)(3) states that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."

The Board notes that reports and/or records from the JSRRC are considered relevant official service department records.  See Vigil, 22 Vet. App. at 65-66.  The electronic response from CURR was based on a report that was made in November 1971.  The one page report, although the exact date of the making of the report is not clear, was likely made in 1971.  In any event, the Board is confident that it was generated prior to the Veteran's claim of November 2002.  Thus, both records must be considered to have been in existence at the time of the Veteran's initial claim.  

The RO denied the Veteran's claim for an earlier effective date because it was felt that he failed to provide the sufficient information for VA to search for the records that were later found and used to corroborate the Veteran's stressor regarding rocket/mortar attacks.  However, the RO did not have the benefit of the Court's guidance as expressed in Mayhue as the decision was issued after the SOC was issued in October 2009.

The Court addressed this exact point of later submitted information as the veteran in Mayhue provided general information on three stressors.  In that case, they included swapping duty with a friend that was killed when the veteran's bed was blown up; being attacked while on road duty and fleeing rather than fighting; pushing a child with explosives on his body off a truck and seeing the child's body explode.   He did not provide additional information and VA determined that the stressors were not capable of being verified.  His claim was denied.

He sought to reopen his claim several years later.  The veteran provided information on his unit and descriptions of his previous stressors.  He added two stressors of his witnessing a collision between a piece of heavy machinery and a taxi that decapitated a Vietnamese woman and his being caught unarmed in the middle of a firefight.  VA again determined that there was no enough information to identify a particular event that could be corroborated.  

The JSRRC later provided a report wherein it said the veteran's claimed stressors could not be verified.  However, the JSRRC report said that, although records for the veteran's unit could not be located, records for another unit that was co-located with the veteran's unit showed that the base was attacked during the veteran's service in Vietnam.  The RO relied on the report of attacks on the veteran's base to grant service connection for PTSD.  The effective date was the date the veteran sought to reopen his claim for service connection.  The veteran appealed the effective date for service connection; he sought an effective date as of his earlier claim.  

In essence, VA denied his claim for an earlier effective date by relying on 38 C.F.R. § 3.156(c)(2) and that the veteran failed to submit sufficient information to corroborate his stressors.  The Court acknowledged that the veteran did fail to provide such information.  The Court noted that the veteran was granted service connection for confirmation of a stressor that his unit was attacked.  Service connection was not based on any of the stressors that lacked sufficient information. Mayhue, 24 Vet. App. at 279-80. 

The Court went on to say that the records that were ultimately relied on to verify the veteran's stressor, such as his unit number and dates of duty in Vietnam, were always a part of the claims file.  The Court stated that "notwithstanding the fact that Mr. Mayhue did not cooperate fully with VA's requests for information to verify other (emphasis in original) claimed stressors, VA's failure to verify his stressor was the result of an administrative error in locating his unit records."  Id. at 280.  In addition, the Court cited to language that was used in publishing a proposed rule change to 38 C.F.R. § 3.156(c) where the Secretary had said that a claimant should not be harmed by an administrative deficiency of the government.  The Court said that an administrative deficiency occurred prior to the veteran's failure to cooperate.  Moreover, the information in the claims file at the time of the initial claim was ultimately sufficient to verify the veteran's stressor.  The Court held that it was administrative error for VA to fail to verify the veteran's stressor with the information it had at the time of the initial claim and not the veteran's subsequent failure to provide additional information sufficient to verify other claimed stressors that prevented VA from verifying the base attack stressor until several years later.  

Based on their determination, the Court said the Board erred in applying 38 C.F.R. § 3.156(c)(2) in denying the veteran an earlier effective date for service connection.

As can be seen, the facts in Mayhue are similar to those in the current case.  The Veteran submitted a claim for service connection for PTSD.  He submitted rather general information about events without providing specific dates and locations.  However, his unit and dates of service in Vietnam were known based on information on the DD 214 and the DA Form 20 that was in the claims file.  Also, as in Mayhue, the initial stressors provided by the Veteran were not corroborated by any outside records.  However, his later stated stressor of being subjected to rocket attacks, and provided in January 2007, was corroborated by researching his unit for his period of service in Vietnam.  Even though the records found were not for his unit, they were for a unit co-located with the Veteran's unit, as was the case in Mayhue.  Thus, the evidence of the attacks on the location was sufficient for the RO to determine that the Veteran's unit was attacked as well and that the Veteran participated in combat and to grant service connection.

In light of the above discussion, 38 C.F.R. § 3.156(c)(2) is not applicable.  As the Court instructed in Mayhue, it was VA's administrative failure in failing to verify the Veteran's stressor at the time of the initial claim and not the failure of the Veteran to provide additional information sufficient to verify other claimed stressors that prevented VA from verifying the Veteran's stressor until November 2007.  Mayhue, 24 Vet. App. at 280.

Upon review of the evidence of record, the application of the Court's holdings in Vigil and Mayhue, respectively, and the provisions of 38 C.F.R. § 3.156(c)(1), (3), the Board finds that an effective date as of the date of the original claim for service connection, November 13, 2002, is in order and the claim is granted to that extent.  


ORDER

The criteria for entitlement to an effective date of November 13, 2002, for the grant of service connection for PTSD with major depression and alcohol dependence have been met, subject to pertinent laws and VA regulations regarding the award of benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


